COURT OF APPEALS
SANDEE BRYAN MARION                  FOURTH COURT OF APPEALS DISTRICT                         KEITH E. HOTTLE
  CHIEF JUSTICE                        CADENA-REEVES JUSTICE CENTER                           CLERK OF COURT
KAREN ANGELINI                            300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                        SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                    WWW.TXCOURTS.GOV/4THCOA.ASPX                               TELEPHONE
PATRICIA O. ALVAREZ                                                                             (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                  FACSIMILE NO.
  JUSTICES                                                                                      (210) 335-2762


                                             August 5, 2015


       Dayna L. Jones                                             E. Bruce Curry
       1800 McCullough Ave                                        District Attorney - 216th Judicial
       San Antonio, TX 78212                                      District Court
       * DELIVERED VIA E-MAIL *                                   200 Water Street
                                                                  Suite 202
                                                                  Kerrville, TX 78028
                                                                  * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:   04-14-00619-CR
              Trial Court Case Number:   4957
              Style:                     Rudy Martinez v. The State of Texas


       Dear Counsel:

              The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on Wednesday, September 2, 2015, before a panel consisting of Chief Justice Sandee
       Bryan Marion, Justice Karen Angelini, and Justice Jason Pulliam.

                                                        Very truly yours,
                                                        KEITH E. HOTTLE, CLERK

                                                        ____________________________
                                                        Cynthia A. Martinez
                                                        Deputy Clerk, Ext. 53853